ON APPLICATION FOR REHEARING
Decided Feb 15, 1933
BY THE COURT
We have carefully examined the grounds for the rehearing and find that they are but a repetition of the specific questions ably presented and urged by counsel for plaintiff in error, considered and passed upon by the court in our former decision. We attempted to discuss all of them at some length and are of opinion that we were correct in our former holding. This case, as all others presenting similar questions, required rulings and determinations of law which were close, but, taking the record in its entirety, we find no error resulted to the prejudice to the plaintiff in error requiring a reversal of the judgment.
The application for rehearing will, therefore, be denied.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.